IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-55,687-06


                        IN RE MILTON VERAN WILLIAMS, Relator


               ON APPLICATION FOR A WRIT OF MANDAMUS
        CAUSE NO. F9573890-NL IN THE CRIMINAL DISTRICT COURT NO. 5
                           FROM DALLAS COUNTY


       Per curiam.

                                            ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he sent a motion for judgment nunc pro tunc to the

Criminal District Court No. 5 District Court of Dallas County on March 16, 2015, and that he

enclosed a self-addressed, stamped envelope with a request to return a file-stamped copy of the

motion to him. Relator alleges that the Dallas County District Clerk has not responded or filed his

motion, and has not returned a file-marked copy to him as requested.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Dallas

County, is ordered to file a response stating whether Relator’s motion for judgment nunc pro tunc
was received and filed by the Clerk, and if so, when. The response shall also state whether a copy

of the file-stamped motion was returned to Relator, and if not, why not. This application for leave

to file a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: June 3, 2015
Do not publish